Citation Nr: 1220969	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from December 1962 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claim for an increased rating for bilateral hearing loss.  

The Board is cognizant that a request for a total disability rating based on individual employability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the Veteran explicitly raised a separate claim for a TDIU, which was separately adjudicated by a November 2010 rating decision.  There is no indication that the Veteran has appealed that denial.  Accordingly, the Board has not considered a claim for a TDIU as part of the claim for an increased rating on appeal and does not have jurisdiction of that issue. 

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  Any further development or adjudication of this Veteran's case should take into account this paperless claims file.

The claim for service connection for a disability manifested by dizziness and loss of balance, to include as secondary to the service-connected hearing loss and tinnitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See statement of April 2008.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.





REMAND

Additional development is needed prior to the disposition of the Veteran's claim. 

VA has a duty to assist claimants in the development of facts pertinent to a claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last VA examination to evaluate bilateral hearing loss was in March 2008.  In statements following the March 2008 VA examination, the Veteran reported that his service-connected bilateral hearing loss had worsened since he was last examined by VA.  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Additionally, private treatment records support the Veteran's assertion that his hearing has worsened.  In this regard, the Board notes that in May 2007, Dr. J.S.B. noted that the Veteran's average hearing loss was 55 percent, and in a subsequent statement in April 2008, the physician reported that the Veteran's average hearing loss had increased to approximately 70 percent.  Moreover, in August 2010, the Veteran reported that Dr. M.J.S., who in November 2007 found that the Veteran was not a candidate for a cochlear implant given his medical history, had recently determined that the Veteran's hearing loss was severe enough for consideration of cochlear implants in both ears.  

Because there may have been a significant change in the Veteran's disability, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claims for an increased disability rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Additionally, the Board notes that in statements following the March 2008 VA audiological examination report, the Veteran complained that the March 2008 VA examiner conducted herself in an inappropriate manner while performing the examination.  Reportedly, he filed a complaint against the VA examiner.  Given the Veteran's complaints regarding the examination and the examiner, on remand the requested VA audiological examination should be performed by a different VA examiner.

Next, the Board notes that an examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2011).  Throughout the period on appeal, the Veteran has submitted private audiological reports that provided puretone testing and recorded the findings in a graph.  Recent case law provides that the Board must seek clarification in the instances when missing information related to private treatment records is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  Therefore, the private clinicians who tested the Veteran's hearing in March 2007, October 2007, April 9, 2008, April 18, 2008, and April 29, 2008, should be requested to interpret the audiograph results and to determine whether the Maryland CNC speech determination test was used. 

Finally, a March 2009 VA medical report suggests there may be outstanding VA treatment records.  These records have not been associated with the claims file.  In addition, the Veteran has submitted a copy of a VA audiology consultation report dated in January 2006.  However, the audiological test results were not included.  Accordingly, the RO should attempt to secure treatment records from the Tampa and New Port Richey VA Medical Centers.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for the claim on appeal, to include medical records from Dr. M. Sakellarides and Dr. J. Barna. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claim for a rating higher than 30 percent for bilateral hearing loss, including treatment records from Dr. M. Sakellarides and Dr. J. Barna.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  

The private clinicians should be requested to interpret the results of the audiograph reports dated in March 2007 (Dr. Barna), October 2007 (Dr. Sakellarides), April 9, 2008 (M. Sakellarides), April 18, 2008 (Zounds Hearing Aid Corporation), and April 29, 2008 (Dr. Barna) in numbers for the findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz; state the results of any speech discrimination testing in percentages; and state what controlled speech discrimination test, if any, was used.  The Veteran should also be informed that he can contact the clinicians and obtain that information himself.  Any evidence received should be filed in the record.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain and associate with the record any outstanding medical records from the Tampa and New Port Richey VA Medical Centers located in Florida.  All attempts to secure those records should be documented in the claims folder.  

3.  Obtain a copy of the audiogram that was completed by VA on January 26, 2006, either by obtaining the scanned version of the audiogram (the January 26, 2006, VA medical record indicates that "to view audiometric data see "tools" "display audiogram") or by contacting the Pasco clinic to obtain a copy.   

4.  Schedule the Veteran for an audiological examination with a different specialist than the examiner who conducted the March 2008 VA examination, to determine the current severity of his hearing loss.  The claims folder should be reviewed by the examiner and the examination report should note that review.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should also discuss the functional impairment resulting from the service-connected hearing loss, including the impact on daily activities.

5.  Then, after ensuring the examination report is adequate and conducting any additional development deemed warranted, readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


